Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pao et al. (US 2018/0034524 hereafter Pao) in view of Jung et al. (US 2014/0160985 hereafter Jung). 
For claims 1, 10, 16, Pao discloses a wireless device (UE Figure 1A) and a cellular base station (S or M node Figure 1A) the UE providing an assistance information message (e.g. S405 preference feedback Figure 4) for determining a carrier aggregation configuration ([0060] preference indicator for carrier aggregation [0119]) to a cellular base station (M Node Figure 4), wherein the assistance information message is provided in a radio resource control (RRC) message to the cellular base station (e.g. UE feedback implemented by new message/signaling/indication, e.g. RRCConnectionReconfigurationComplete [0130]) wherein the assistance information message (e.g. S405) comprises an indication of a preferred carrier aggregation configuration (preference indicator for CA [0119]) to limit additional power consumption (e.g. “one RAT only” due to battery consumption [0119]); and receive carrier aggregation configuration information from the cellular base station based on the assistance information message (e.g. S506 based on S502 Figure 5).

Pao does not explicitly disclose many carrier aggregation configurations.

However, Jung, in the same field of carrier aggregation, discloses a wireless device (UE Figure 5), providing assistance information ([0007] feedback) to a cellular base station (EUTRAN Figure 5) wherein the assistance information provided on a on RRC message (e.g. RRCConnectionReestablishmentComplete Figure 6), comprises an indication of a preferred CA configuration (e.g. Figure 8A-Figure 18) to limit additional power consumption (e.g. preliminary power headroom report [0147]).
It would have been obvious to one of ordinary skill before the effective filing date to adopt Jung’s teaching of multiple CA configurations and combining with Pao’s teaching of minimizing the number of CA links to minimize power consumption. 
Particularly for claim 1, Pao discloses a processor (221 Figure 2C). 
Particularly for claim 10, Pao discloses an antenna (antenna [0056]), radio (222 Figure 2C transceiver), processing element (processor 221 Figure 2C [0056]) of an UE (Figure 2C).  
Particularly for claim 16, Pao discloses an antenna ([0058] antenna), radio (232 Figure 2D transceiver) , processing element (231 Figure 2D) of a cellular base station (Figure 2D). 

For claims 2, 3, 11-14,  Pao does not explicitly teach all of the RRC connection states and RRC messages.
For claim 2,  Pao teaches RRCConnectionReconfigurationComplete [0130] which Jung further elaborates RRC connection setup procedure (Figure 6) while transitioning from RRC idle mode to RRC connected mode ([0062] RRC_IDLE to RRC_CONNECTED). 
For claims 3, Jung teaches a RRC resume procedure while transitioning from RRC inactive mode to RRC connected mode (Figure 6).
For claims 4, 20, Pao discloses wherein the assistance information message (UE indication implemented in new message [0130]) includes an indication of whether the wireless device prefers to be configured for at least one of carrier aggregation or dual connectivity ([0130] e.g. preference for spectrum frequency in response to MN-to-UE configuration [0129]) or to not be configured for either of carrier aggregation or dual connectivity ([0129] MN-to-UE configuration for LWA/DC/aggregation activation). 
For claim 5, Pao discloses wherein the assistance information message (UE indication implemented in new message [0130]) includes an indication of one or more preferred and/or non-preferred carrier aggregation or dual connectivity frequencies ([0129] spectrum frequency [0130] spectrum preference). 
For claim 6, Pao discloses an indication of whether a previous carrier aggregation or dual connectivity configuration can be reused ([0118] resumption of a temporarily unavailable S node). 
For claim 8, Pao discloses determining an estimated amount of uplink data to be communicated based at least in part on access stratum layer information (BSR S702 Figure 7), wherein the assistance information message (S702 Figure 7) includes the estimated amount of uplink data to be communicated ([0083] buffered-data explosion).
For claim 9, Pao discloses determine an estimated amount of uplink and/or downlink data to be communicated based at least in part on application layer information (e.g. Table 1 higher layer), wherein the assistance information message ([0046] explicit feedback) includes the estimated amount of uplink and/or downlink data to be communicated (Table 1 only the UE knows huge traffic coming from the application layer). 
For claim 11, Jung discloses wherein the RRC message is a RRC connection request message (Figure 5). 
For claim 12, Jung discloses wherein the RRC message is a RRC connection setup complete message (Figure 5).
For claim 13, Jung discloses wherein the RRC message is a RRC resume request message (Figure 5).
For claim 14, Jung discloses wherein the RRC message is a RRC resume complete message (Figure 5).
For claims 2, 3, 11-14, it would have been obvious to one of ordinary skill before the effective filing date to adopt Jung’s teaching of RRC connection states and RRC messages to control radio resources between the UE and the network [0040]. 

For claim 15, Pao discloses an assistance information report (S402 Figure 4) provided in response to an assistance information request (S401 Figure 4) received from the cellular base station ([0060] S401 indicate a triggering event).
For claim 19, Pao discloses provide configuration information (Figure 15) for the determined carrier aggregation configuration to the wireless device ([0116] M node sends MNode-Configuration-to-UE message).

Claims 7, 17, 18,  are rejected under 35 U.S.C. 103 as being unpatentable over Pao  in view of Jung and further in view of Ahn et al. (US 2013/0070611 hereafter Ahn). 

For claims 7, 17, neither Pao nor Jung discloses configuration indices. However,  
For claims 7, 17, Ahn in the same field of carrier aggregation, discloses using power head room to determine a set of carriers (S1035 Figure 10) for optimizing power consumption [0006-0008], by  receiving information pre-configuring a plurality of carrier aggregation configuration indices (D1, D2, U1, U2 Figure 7) corresponding to a plurality of carrier aggregation configurations (S1000 Figure 10), wherein the assistance information message includes an indication of a carrier aggregation configuration index corresponding to a preferred carrier aggregation configuration (S1040 Figure 10 after determining Transmission Set e.g. CC2, CC3 table 4). 
For claims 7, 17, it would have been obvious to one of ordinary skill before the effective filing date to adopt Ahn’s teaching of configuration indices to select the optimum component carrier group [abstract]. 

For claim 18, neither Pao nor Jung discloses the cellular base station without explicitly providing an indication. However, 
For claim 18, Ahn, in the same field of carrier aggregation discloses wherein the indication to the wireless device to activate the determined carrier aggregation configuration (Table Transmission CC set {CC2, CC3}) is provided without explicitly providing an indication (accept S1040 Figure 10) configuring the determined carrier aggregation configuration based at least in part on the carrier aggregation configuration preferred by the wireless device being selected as the determined carrier aggregation configuration ([0125] the UE determines the transmission CC set by its own scheduling S1040 Figure 10).
For claim 18, it would have been obvious to one of ordinary skill before the effective filing date to adopt Ahn’s teaching of the adopting the UE’s selections because the base station’s selections may be inappropriate [0107]. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415